Had the receiver been acting in a suit brought by a superior lien holder to the Eppes decree, the sale ordered to be made by the receiver free and clear of all liens except such as existed at the date the receiver was appointed, would have bound Eppes and cut off his rights against the assets the receiver subsequently sold under order of the Court.
But the receivership was nothing more nor less than an "umbrella" receivership occasioned by a fight amongst stockholders, all of whose interests are en masse subordinate to the claims of creditors. I concur in reversal on this theory.